IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MANAYUNK NEIGHBORHOOD                    : No. 90 EAL 2018
COUNCIL, INC.,                           :
                                         :
                   Petitioner            : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
             v.                          :
                                         :
                                         :
ZONING BOARD OF ADJUSTMENT C/O           :
PHILADELPHIA LAW DEPARTMENT              :
AND LENNART N. RUSTAM, II,               :
                                         :
                   Respondents           :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of July, 2018, the Petition for Allowance of Appeal is

DENIED.